DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 10/26/2020 amended claims 1, 3, 4, and 6-9.  Claims 1-9 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1, 3, 4, and 6-9.

Objection/s to the Application, Drawings and Claims
Claim 7 is objected to because of the following informalities: “a start of second lighting control” on line 12 and “predetermined light state” on line 17 of claim 7.  It appears that “a start of a second lighting control” and “predetermined lighting state” are intended.  Appropriate corrections are required.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 1, 4, 5, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 20170099469 A1).
Regarding claims 1, 7, 8, and 9, Matsumoto teaches a non-transitory computer-readable storage medium storing a computer program executable by a computer ([0091]-[0093+]), a method, an image projection apparatus (Fig. 2) comprising: a light source apparatus (21a/b/c); and a light modulator (3) configured to modulate light from the light source apparatus, wherein the image projection apparatus projects an image formed by light from the light modulator onto a projection surface (102a), and wherein the light source apparatus includes: a first light source (red LD); a second light source (green/blue LD) configured to emit light with a different wavelength than that of the first light source (red LD); and a controller (58/582) that controls each of the first and second light source (green/blue LD) so that a time (tb1/tc1) required for a drive current for the second light source (green/blue LD) to increase from a start of a second lighting control to a second predetermined current (Ib1/Ic1) corresponding to a predetermined lighting state (Pa1/Pb1/Pc1) is longer than a time (ta0) required for a drive current for the first light source (red LD) to increase from a start of a first lighting control to a first predetermined current (Ia1) corresponding to the predetermined lighting state (Pa1/Pb1/Pc1; Fig. 11 and 12).
Matsumoto does not explicitly teach the start (tb0/tc0) of the second lighting control of the second light source (green/blue LD) is earlier than the start (ta0) of the first lighting control of the first light source (red LD).  
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention to have the start (tb0/tc0) of the 
Regarding claim 4, Matsumoto further teaches the controller continuously or stepwise increases a drive current for the second light source (green/blue LD; Fig. 11 and 12; [0118]-[0121], [0130]) from the lighting start of the second lighting control to the first predetermined current over a longer time than increasing the drive current for the first light source (red LD; Fig. 11 and 12). 
Regarding claim 5, Matsumoto further teaches the first and second light sources semiconductor laser diodes but Matsumoto does not teach the first light source to emit blue light, and the second light source to emit red light.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention to have the first light source to emit blue light, and the second light source to emit red light because it is a question of design choice.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20150316775 A1) in view of Matsumoto and in further view of Ashizawa (US 20180217483 A1).
Regarding claim 2, Hsieh teaches a wavelength conversion element M1) configured to generate converted light having a wavelength different from that of incident light from the first laser diode light source (LS1).  Hsieh also teaches a second laser diode light source (LS2).  Hsiedh does not teach the startup timing of the light sources.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Hsieh with Matsumoto; because it provides efficient startup timing without unnecessary delay. 
Neither Hsieh nor Matsumoto teaches the startup timing of the wavelength conversion motor.
Ashizawa teaches a wavelength conversion element (46) configured to generate converted light having a wavelength different from that of incident light from the excitation light source (blue laser 2; [0059]); and a motor (50) configured to rotate the wavelength conversion element (46), wherein the controller starts lighting the fast rising light source (Fig. 7) after the motor starts rotating (Fig. 7) and starts lighting the slow rising light source (Fig. 8) around the same time as the motor starts rotating (Fig. 8).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Matsumoto with Ashizawa; because it prevents damage to the wavelength conversion element ([0141] of Ashizawa).
Neither Hsieh, Matsumoto nor Ashizawa explicitly teach starting lighting the slow rising light source before the motor starts rotating.
A person of ordinary skills in the art at the time of the invention would recognize that having the slow rising light source started immediately or instantaneously before/after the motor does have any practical difference to having the slow rising light source started around the same time as the motor.
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 20150316775 A1) in view of Matsumoto and in further view of Li (US 20170104970 A1) and Ashizawa (US 20180217483 A1).
Regarding claim 3, Hsieh teaches a wavelength conversion element M1) configured to generate converted light having a wavelength different from that of incident light from the first laser diode light source (LS1).  Hsieh also teaches a second laser diode light source (LS2).  Hsieh does not teach the startup timing of the light sources.
Matsumoto teaches the startup timings of laser diodes of different color components (see claim 1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Hsieh with Matsumoto; because it provides efficient startup timing without unnecessary delay. 
Neither Hsieh nor Matsumoto teaches the startup timing of the cooler, i.e., the controller starts lighting the second light source (green/blue LD) (red LD/green LD) before the cooler starts cooling the second light source (green/blue LD) (red LD/green LD), and starts lighting the first light source (red LD) (blue LD) after the cooler starts cooling the first light source (red LD) (blue LD).

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Hsieh and Matsumoto with Li; because it protects the light source from a short life span.
Neither Hsieh, Matsumoto nor Li teaches the controller starting lighting the second light source (green/blue LD) (red LD/green LD) before the cooler starting cooling the second light source (green/blue LD) (red LD/green LD), and starting lighting the first light source (red LD) (blue LD) after the cooler starting cooling the first light source (red LD) (blue LD).
Ashizawa teaches a wavelength conversion element (46) configured to generate converted light having a wavelength different from that of incident light from the excitation light source (blue laser 2; [0059]); and a motor (50) configured to rotate the wavelength conversion element (46), wherein the controller starts lighting the fast rising light source (Fig. 7) after the motor starts rotating (Fig. 7) and starts lighting the slow rising light source (Fig. 8) around the same time as the motor starts rotating (Fig. 8).  (A person of ordinary skills in the art at the time of the invention would recognize that having the slow rising light source started immediately or instantaneously before/after the motor does have any practical difference to having the slow rising light source started around the same time as the motor.)
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the timing of the fan with the timing of the wavelength conversion element as taught by Ashizawa; because Li teaches the startup of the fan and the startup of the color .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Hada (US 20150092118 A1).
Regarding claim 6, Matsumoto does not explicitly teach a temperature detector configured to detect a temperature of the second light source (green/blue LD), and wherein the controller controls the drive current for the second light source (green/blue LD) according to a detected temperature. 
Hada teaches a temperature detector (18) configured to detect a temperature of the second light source (green/blue LD) (11, 12, and or 13), and wherein the controller controls a drive current for the second light source (green/blue LD) according to a detected temperature ([0082]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Matsumoto with Hada; because it prevents the destruction of the laser diodes ([0082] of Hada). 

Response to Arguments
Applicant's arguments with respect to claims 1-9 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amendment/s of claims 1 and 7-9. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882